Case 1:21-cv-00376-MKB-CLP Document 1-2 Filed 01/22/21 Page 1 of 5 PageID #: 20




                        EXHIBIT “B”
FILED: KINGS COUNTY CLERK 01/18/2021 03:18 PM                                                                                                                                    INDEX NO. 525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                2                 Document 1-2 Filed 01/22/21 Page 2 of 5 PageID
                                                                RECEIVED   NYSCEF:#: 01/18/2021
                                                                                     21




                                                      AFFIDAVIT                        OF PROOF                         OF        SERVICE




          STATE              OF OHIO


          HAMILTON                             COUNTY

          I Deputy             Junker,                 Stephen                 M,    being         first         duly        sworn,           deposes           and        says            I

          received             this           writ         on      12/28/2020                and       on        12/29/2020                   at    11:00:00              AM          I

          served         the           within              named           Defendant                RICHARD                       LAUER                 ESQ         by

          delivering                   and         leaving              a true       copy      of      the        Summons                 and          Complaint,

          personally                   with           RICHARD                       LAUER              at    335         WEST             FOURTH                    ST,

          Hamilton                 County,                  Ohio



          At    the     same                time       of       service             I was    duly           authorized                  and        acting      Deputy
          Sheriff        of        Hamilton                     County,              Ohio     and           over        twenty-one                   years      of        age        and

          not       a party            to      this        action


                                                                                                           JIM      NEIL,              SHERIFF

                                                                                                           HAMILTON                       COUNTY,                    OHIO




                                                                                                       Junker,               St        hen         M
                                                                                                       Deputy                Sheriff

                                                                                                       Hamilton                   County,              Ohio




          Sworn         to     and            subscribedjn                       my     presence                 this    day           Wednesday,               Dec             30        2020




          Notary         Public,                   State        of      Ohio




                                                                          BRIANNA            BERNIUS
                               !                                   i*                     State of Ohio
                                                                          Notary Public,
                               .                                                Commission Expires
                                                                           My
                                   .                                              April 6, 2024




                                                                                                    1 of 2
FILED: KINGS COUNTY CLERK 01/18/2021 03:18 PM                                                                                                           INDEX NO. 525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                2                 Document 1-2 Filed 01/22/21 Page 3 of 5 PageID
                                                                RECEIVED   NYSCEF:#: 01/18/2021
                                                                                     22




        Out           of       State           Service

        Hamilton                        County                 Sheriff's               Department


        Wednesday,               December         30,    2020




        CASE#                                                                 Received          On          Type     of   Paper                Return       Date

        N/A                                                                   12/28/2020                    Summons          and               1/18/2021
                                                                                                            Complaint


        Service         On

        RICHARD                LAUER           ESQ

        Address

        335     WEST         FOURTH             ST

        Received           Fro                            State                          Case     Caption

        KINGS                                             NEW YORK                       JERUSALEM                 NY ENTERPRISES                       LLC      VS
                                                                                         HUBER        ERECTORS                   & HOISTING                LLC

        Date        Serv          Time               Deputy                       Type       of   Service                  Person        Served

        12/29/2020                11:00              Junker,       Stephen        Personal                                   RICHARD              LAUER
                                                     M
        Sheriff         Fees      Mileage.           Total:            Date     Paid              Check        No.        Date      Returned

               $10.00                  $5.00            $15.00                                                                   12/30/2020

        Officer's          Remarks




         Wednesday, December 30, 2020                                                                                                                   Page 1 of 1




                                                                                       2 of 2
FILED: KINGS COUNTY CLERK 01/18/2021 03:18 PM                                                                                                                                    INDEX NO. 525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                3                 Document 1-2 Filed 01/22/21 Page 4 of 5 PageID
                                                                RECEIVED   NYSCEF:#: 01/18/2021
                                                                                     23




                                                          AFFIDAVIT                      OF PROOF                         OF       SERVICE




           STATE              OF OHIO


           HAMILTON                             COUNTY

           I Deputy             Junker,                   Stephen                M,    being         first         duly        sworn,           deposes             and      says          I

           received             this          writ         on        12/28/2020                and       on        12/29/2020                   at    11:00:00               AM        I

           served         the       within                 named               Defendant              LAUERLAW                             LLC           by     delivering                 and

           leaving            a true             copy           of       the     Summons               and         Complaint,                   personally                with

           RICHARD                      LAUER                       at    335         WEST       FOURTH                        ST,       Hamilton               County,               Ohio



           At    the     same               time          of    service               I was     duly          authorized                  and        acting        Deputy
           Sheriff         of       Hamilton                     County,               Ohio      and          over          twenty-one                 years        of     age        and

           not       a party           to       this       action


                                                                                                             JIM          NEIL,          SHERIFF

                                                                                                             HAMILTON                          COUNTY,                   OHIO




                                                                                                         Junker,               Ste         en        M
                                                                                                         Deputy                Sheriff

                                                                                                         Hamilton                    County,             Ohio




             worn        to     and            subscribedinsmy                             presence                this      day         Wednesday,                  Dec         30     2020




           Notary         Public,                  State         of       Ohio




                                            ...Y - P...


                                                                          BRIANNA              BERNIUS
                                                                                                 of Ohio
                                                                     *     Notary Public, State
                                                                                               Expires
                                                                !           My Commission
                                .                                                 April 6, 2024


                                        E OF




                                                                                                  1 of 2
FILED: KINGS COUNTY CLERK 01/18/2021 03:18 PM                                                                                                   INDEX NO. 525787/2020
       CaseNO.
NYSCEF DOC. 1:21-cv-00376-MKB-CLP
                3                 Document 1-2 Filed 01/22/21 Page 5 of 5 PageID
                                                                RECEIVED   NYSCEF:#: 01/18/2021
                                                                                     24




         Out           of       State         Service

         Hamilton                       County                Sheriffs             Department


         Wednesday,               December       30,     2020




         CASE#                                                             Received        On            Type    of    Paper               Return         Date

         N/A                                                               12/28/2020                    Summons         and               1/18/2021
                                                                                                         Complaint

         Service         On

         LAUERLAW                   LLC

         Address

         335     WEST           FOURTH         ST

         Received           Fro                          State                      Case       Caption

         KINGS                                           NEW YORK                   JERUSALEM                   NY ENTERPRISES                      LLC     VS
                                                                                    HUBER          ERECTORS                  & HOISTING               LLC

         Date        Serv          Time             Deputy                     Type       of   Service                 Person        Served

         12/29/2020                11:00            Junker,      Stephen       Personal                                  RICHARD              LAUER
                                                    M
         Sheriff         Fees      Milcagê:         Total:          Date    Paid               Check       No.        Date      Returned

                $10.00                $5.00            $15.00                                                                12/30/2020

         Officer's          Remarks




         Wednesday, December 30, 2020                                                                                                               Page 1 of 1




                                                                                   2 of 2
